DETAILED ACTION
	This action is in response to application 16/899871, filed on 6/12/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2006/0027676, hereinafter “Buck” and WO2017/066834 hereinafter “Edwards.” 
Regarding claim 1, Buck discloses “A user interface for a crop management system (CMS) for a farm, (see, e.g., Buck, para. 25) the farm being arranged to be fitted with one or more mainlines each configured to supply irrigation substances to one or more fields of the farm, (see, e.g., Buck, fig.1 & associated text; para. 26-29) each mainline comprising one or more valves and being configured to supply via valves(s) irrigation substances to a field via a network of secondary irrigation lines that branch off from the mainline wherein each such network being configured to deliver the irrigation substances to crops via one or more emitters and/or sprinklers, (see, e.g., Buck, fig.1 & associated text; para. 29-30) the user interface comprising: 
a crop irrigation specification software component configured to accept first information as to what irrigation is to performed, (see, e.g., Buck, para. 27) second information as to where irrigation is to be performed and third information as to when irrigation is to be performed, to thereby create a crop irrigation specification.” (see, e.g., Buck, para. 27-31).
Buck does not appear to disclose the further limitation “a download software component configured to download the crop irrigation specification to a main controller of the irrigation system.” However, Edwards discloses a user a user interface for a crop management system for a farm (Abstract; valves controlled by an irrigation controller) a download software component configured to download the crop 
Edwards and Buck are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck with the program downloading of Edwards, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to allow a user to conveniently generate an irrigation specification remotely and transfer said specification to the control unit to dictate operation of the irrigation system. Accordingly, the instant claim is unpatentable over the combination of Buck and Edwards. 
Regarding claim 3, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, wherein the crop irrigation specification software component is further configured to selectively accept a watering quantity specified by one or more of: (a) watering depth; (b) watering duration; (c) watering volume.” (see, e.g., Buck, para. 27).
Regarding claim 14, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, wherein: the crop irrigation specification software component is configured to accept information reflective of: (a) a first subset of valves associated with a given mainline being open for a first time period to irrigate at least a first portion of a field, (see, e.g., Buck, para. 27, 32-35, 40-44) and (b) a second subset of valves associated with the same mainline being open for a subsequent, second time period to irrigate at least a second portion of said field, to thereby ensure that a maximum water flow rate of the mainline is not exceeded.” (see, e.g., Buck, para. 37-40, 44-48).
Regarding claim 17, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, further comprising: a watering recommendation software component configured to recommend quantities of water to be supplied to a particular field, or portion thereof, for a predetermined time period.” (see, e.g., Buck, para. 30-34).
Regarding claim 18, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, further comprising: a farm status software component configured to display current information regarding crops and fields being irrigated.” (see, e.g., Buck, para. 30-35, 41-43).
Regarding claim 19, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, further comprising: a calendar software component configured to simultaneously display an hour-by-hour irrigation schedule for a plurality of mainlines of the farm.” (see, e.g., Buck, para. 32-34).
Regarding claim 20, the combination of Buck and Edwards renders obvious “The user interface according to claim 1, further comprising: an alerts software component configured to selectively display technical alerts pertaining to equipment and crop alerts pertaining to crops under irrigation.” (see, e.g., Buck, para. 37-40).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB Buck and Edwards and USPGPUB 2014/0343855, hereinafter “AghaKouchak.”
Regarding claim 2, the combination of Buck and Edwards renders obvious “The user interface according to claim 1” but does not appear to disclose the limitation “further comprising a crop model utility software component configured to forecast one or more of ev[a]potranspiration (ETc) and soil moisture, and display both recent historical values along with forecasted values of said evapotranspiration and soil moisture.” However, AghaKouchak discloses (at para. 33-34 and 37-41) a crop model utility software utility component configured to forecast evapotranspiration and soil moisture and to display recent and historical levels along with forecasted levels of evapotranspiration and soil moisture. 
Edwards, Buck, and AghaKouchak are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck and Edwards with the modeling and forecasting of AghaKouchak, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to allow a user to more efficiently manage an irrigation system. Accordingly, the instant claim is unpatentable over the combination of Buck, Edwards, and AghaKouchak.

Claims 4-6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB Buck and Edwards and USPGPUB 2002/0066810, hereinafter “Prandi.”
Regarding claim 4, the combination of Buck and Edwards renders obvious “The user interface according to claim 3,” but does not appear to disclose the further limitation “wherein the crop irrigation specification software component is further configured to accept information corresponding to a pre-defined dosing recipe along with specified durations for watering before and after applying dosing.” However, Prandi teaches (at para. 77-79, 83, 96-99) a crop irrigation specification software component configured to accept information corresponding to a predefined dosing recipe along with specified durations for watering before and after applying dosing. 
Edwards, Buck, and Prandi are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck and Edwards with the dosing management of Prandi, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to allow a user to specify automatic application of customized dosages and associated timing requirements. Accordingly, the instant claim is unpatentable over the combination of Buck, Edwards, and Prandi.
Regarding claim 5, the combination of Buck, Edwards, and Prandi renders obvious “The user interface according to claim 4, wherein the crop irrigation specification software component is further configured to accept information corresponding to a newly specified dosing recipe.” (See, e.g., Prandi, para. 77-79, 81-84, 102). 
Regarding claim 6, the combination of Buck, Edwards, and Prandi renders  “The user interface according to claim 5, wherein: the crop irrigation specification software component is configured to accept information reflective of: (a) a first subset of valves associated with a given mainline being open for a first time period to irrigate at least a first portion of a field, (see, e.g., Buck, para. 27, 32-35, 40-44) and (b) a second subset of valves associated with the same mainline being open for a subsequent, second time period to irrigate at least a second portion of said field, to thereby ensure that a maximum water flow rate of the mainline is not exceeded.” (see, e.g., Buck, para. 37-40, 44-48).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB Buck and Edwards and USPGPUB 2004/0128045, hereinafter “Benneweis.”
Regarding claim 15, the combination of Buck and Edwards renders obvious “The user interface according to claim 14,” but does not appear to disclose the further limitation “wherein: the crop irrigation specification software component is configured to display one or more of (a) the already-assigned water flow rate of the mainline; (b) the available water flow rate of the mainline; and (c) the maximum water flow rate of the mainline.” However, Benneweis discloses (at para. 38-42, 53) a crop irrigation specification software component configured to display one or more of (a), (b), and (c). 
Edwards, Buck, and Benneweis are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck and Edwards with the displays of 
Regarding claim 16, the combination of Buck and Edwards renders obvious “The user interface according to claim 1,” but does not appear to disclose the limitations “further comprising: a map display software component configured to depict a geographical area of at least one field being irrigated along with current flow rates of valves configured to irrigate the depicted geographical area.” However, Benneweis discloses (at para. 38-42, 53-54) a map display depicting a geographical area of at least one filed being irrigated, along with current flow rates of valves irrigating the depicted area. 
Edwards, Buck, and Benneweis are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck and Edwards with the displays of Benneweis, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to allow a user more useful displays of irrigation settings and associated information. Accordingly, the instant claim is unpatentable over the combination of Buck, Edwards, and Benneweis.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB Buck and Edwards and Prandi and Benneweis. 
Regarding claim 7, the combination of Buck, Edwards, and Prandi renders obvious “The user interface according to claim 6,” but does not appear to disclose the further limitations “wherein: the crop irrigation specification software component is configured to display one or more of (a) the already-assigned water flow rate of the mainline; (b) the available water flow rate of the mainline; and (c) the maximum water flow rate of the mainline.” However, Benneweis discloses (at para. 38-42, 53) a crop irrigation specification software component configured to display one or more of (a), (b), and (c). 
Edwards, Buck, Prandi, and Benneweis are directed toward irrigation management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the irrigation control system of Buck, Edwards, and Prandi with the displays of Benneweis, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to allow a user more useful displays of irrigation settings and associated information. Accordingly, the instant claim is unpatentable over the combination of Buck, Edwards, Prandi and Benneweis.
Regarding claim 8, the combination of Buck, Edwards, Prandi, and Benneweis renders obvious “The user interface according to claim 7, further comprising: a map display software component configured to depict a geographical area of at least one field being irrigated along with current flow rates of valves configured to irrigate the depicted geographical area.” (see, e.g., Benneweis, para. 38-42, 53-54). 
Regarding claim 9, the combination of Buck, Edwards, Prandi, and Benneweis renders obvious “The user interface according to claim 8, further comprising: a watering recommendation software component configured to recommend quantities of water to be supplied to a particular field, or portion thereof, for a predetermined time period.” (see, e.g., Buck, para. 30-34). 
Regarding claim 10, the combination of Buck, Edwards, Prandi, and Benneweis renders obvious “The user interface according to claim 9, further comprising: a farm status software component configured to display current information regarding crops and fields being irrigated.” (see, e.g., Buck, para. 30-35, 41-43).
Regarding claim 11, the combination of Buck, Edwards, Prandi, and Benneweis renders obvious “The user interface according to claim 10, further comprising: a calendar software component configured to simultaneously display an hour-by-hour irrigation schedule for a plurality of mainlines of the farm.” (see, e.g., Buck, para. 32-34).
Regarding claim 12, the combination of Buck, Edwards, Prandi, and Benneweis renders obvious “The user interface according to claim 11, further comprising: an alerts software component configured to selectively display technical alerts pertaining to equipment and crop alerts pertaining to crops under irrigation.” (see, e.g., Buck, para. 37-40).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191